Title: To James Madison from Charles Jared Ingersoll, 26 November 1808
From: Ingersoll, Charles Jared
To: Madison, James



Sir
Philadelphia 26. November 1808

I take the liberty to forward by post with this letter a pamphlet my friends have encouraged me to publish on the foreign relations of the United States, of which I beg your acceptance and perusal.  As it is the first effort of the kind of a very young man, I rely on your indulgence for the many errors & imperfections which your superior intimacy with the subject must enable you at a glance to discover.  I knew my intentions were good, and as no individual, except thro’ the newspapers, had undertaken to expose the wrongs under which our political progress has struggled since the presentation of your resolution to Congress in 1794, I ventured myself on this task without pretending to the possession of any uncommon information.  I was further induced by the circumstances of, my not having always acted with the present administration, thinking that the statement of an opponent, tho’ not a thorough going one, would perhaps have more effect than the arguments of a partisan.  Since the affair of the Chesapeake, those Americans must be far gone in faction, I think, who set themselves against the measures of government, whether abstractedly right or wrong.  That this country may be always so fortunate, as to have its councils actuated by the same wisdom, vigour and moderation is the sincere wish of your very humble servant

C. J. Ingersoll

